         Case 1:18-cv-03501-JGK Document 203 Filed 12/07/18 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


DEMOCRATIC NATIONAL COMMITTEE

               Plaintiff,

       v.                                                   Case No. 1:18-cv-03501-JGK


THE RUSSIAN FEDERATION, et. al.,

            Defendants.
___________________________________________/



            DEFENDANT ROGER STONE’S NOTICE OF MOTION TO DISMISS
                          AMENDED COMPLAINT


       PLEASE TAKE NOTICE that, Defendant Roger Stone respectfully moves this Court to

dismiss the RICO, D.C.-law and Virginia-law and related conspiracy claims under Federal Rules

of Civil Procedure12(b)(1); and, dismiss all claims for failure to state a claim upon which relief

can be granted under Federal Rules of Civil Procedure12(b)(6). Upon the accompanying Motion

to Dismiss, Defendant will move this Court at the United States Courthouse for the Southern

District of New York, 500 Pearl Street, Courtroom 14A, New York, NY 10007, before the

Honorable John G. Koeltl, United States District Judge, for an Order dismissing Plaintiff’s

complaint (ECF No. 182) with prejudice.
            Case 1:18-cv-03501-JGK Document 203 Filed 12/07/18 Page 2 of 2



           PLEASE TAKE FURTHER NOTICE that answering papers, if any, shall be filed and

served in accordance with the Scheduling Order dated October 1, 2018 (ECF No. 181).

Dated: December 7, 2018

                                                     Respectfully submitted,



 Grant J. Smith                                      Robert C. Buschel
(admitted pro hac vice)                                Counsel of Record
StrategySmith, P.A.                                  (admitted pro hac vice)
401 East Las Olas Boulevard                          BUSCHEL GIBBONS, P.A.
Suite 130-120                                        ONE FINANCIAL PLAZA – SUITE 1300
Fort Lauderdale, FL 33301                            100 S.E. THIRD AVENUE
(954) 328-9064                                       FORT LAUDERDALE, FL 33394
gsmith@strategysmith.com                             (954) 530-5301
                                                     BUSCHEL@BGLAW-PA.COM



                                       Counsel for Roger Stone



                                   CERTIFICATE OF SERVICE

           I certify that on December 7, 2018, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notice of electronic filing to all registered

parties.

                                                  /s/ Robert Buschel
                                                  Robert C. Buschel
                                                  Counsel for Roger Stone
